724 S.E.2d 918 (2012)
Debra KNOWLES, Employee,
v.
WACKENHUT CORPORATION, Employer,
Gallagher Bassett Services, Inc., Carrier.
No. 53P12.
Supreme Court of North Carolina.
April 12, 2012.
Ashley Baker White, for Wackenhut Corporation, et al.
Brian Jarrod Kromke, Wilmington, for Wackenhut Corporation, et al.
Cameron David Simmons, Wilmington, for Knowles, Debra.


*919 ORDER

Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by Plaintiff on the 13th of February 2012 in this matter pursuant to G.S. 7A-30 (substantial constitutional question), the following order was entered and is hereby certified to the North Carolina Court of Appeals: the notice of appeal is
"Dismissed ex Mero Motu by order of the Court in conference, this the 12th of April 2012."
Upon consideration of the petition filed on the 13th of February 2012 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 12th of April 2012."
Upon consideration of the petition filed by Plaintiff on the 16th of February 2012 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 12th of April 2012."